Order, Supreme Court, Bronx County (Megan Tallmer, J.), entered on or about January 17, 2013, which denied defendant’s Correction Law § 168-o (2) petition to modify his sex offender classification from level two to level one, unanimously affirmed, without costs.
Defendant failed to establish a basis for the requested modification. The factors cited by defendant, including his age (mid 40s), do not warrant a modification, particularly since the underlying sex crime was committed against a child (see People v Thomas, 105 AD3d 640 [1st Dept 2013], lv denied 21 NY3d *462863 [2013]). Although defendant cites the fact that he is in a long-term relationship, we note that he committed the underlying crime after that relationship had commenced. In addition, defendant had numerous conflicts with the law after the underlying crime, including drug convictions, and he failed to establish his success at drug treatment.
Concur — Gonzalez, EJ., Tom, Friedman, Andrias and Saxe, JJ.